730 N.W.2d 475 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Roy BLACKMON, Defendant-Appellant.
Docket No. 132250. COA No. 268628.
Supreme Court of Michigan.
May 4, 2007.
On order of the Court, the motion for immediate consideration is GRANTED. The motion for reconsideration or clarification of this Court's April 4, 2007 order is considered, and it is GRANTED. We VACATE our order dated April 4, 2007. On reconsideration, the application for leave to appeal the September 15, 2006 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted. The Court of Appeals shall include among the issues to be considered: (1) whether the error that occurred is constitutional in nature; (2) whether the Court of Appeals, on direct appeal, therefore erred in failing to apply the "harmless beyond a reasonable doubt" standard that is applied to preserved federal constitutional error, Chapman v. California, 386 U.S. 18, 87 S.Ct. 824, 17 L.Ed.2d 705 (1967); (3) if so, whether the errors committed at trial were harmless beyond a reasonable doubt; (4) whether defendant has shown good cause for failing to raise these issues on direct appeal; and (5) if so, whether defendant has shown actual prejudice and is therefore entitled to postappeal relief under MCR 6.508(D)(3).
We do not retain jurisdiction.